 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7967; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorney for Plaintiff, The Bank of New York Mellon fka The Bank of New York, as Trustee for
 6   the Certificateholders CWALT Inc., Alternative Loan Trust 2006-6CB, Mortgage Pass-Through
     Certificates, Series 2006-6CB
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
     THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:19-cv-01561-RFB-NJK
10   THE BANK OF NEW YORK, AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS                       NOTICE OF DISASSOCIATION AND
11   CWALT INC., ALTERNATIVE LOAN                     WITHDRAWAL OF COUNSEL
12   TRUST 2006-6CB, MORTGAGE PASS-
     THROUGH CERTIFICATES, SERIES 2006-
13   6CB,
14                 Plaintiff,
15          vs.
16   WESTCOR LAND TITLE INSURANCE
17   COMPANY,

18                  Defendant.

19
           Plaintiff, The Bank of New York Mellon fka The Bank of New York, as Trustee for the
20
     Certificateholders CWALT Inc., Alternative Loan Trust 2006-6CB, Mortgage Pass-Through
21
22   Certificates, Series 2006-6CB (hereinafter referred to as “BONY”), by and through its attorney

23   of record of the law firm of Wright, Finlay & Zak, LLP, hereby gives notice that Matthew S.
24
     Carter, Esq. is no longer an attorney associated with Wright, Finlay & Zak, LLP. Wright, Finlay
25
     ///
26
27   ///
28




                                               Page 1 of 2
     & Zak, LLP will continue to represent BONY and requests that Lindsay D. Robbins, Esq.
 1
 2   receive all future notices.

 3           DATED this 29th day of January, 2020.
 4                                                      WRIGHT, FINLAY & ZAK, LLP
 5
                                                        /s/ Lindsay D. Robbins, Esq.
 6                                                      Lindsay D. Robbins, Esq.
                    31st day of January, 2020.
                                                        Nevada Bar No. 13474
 7                                                      7785 W. Sahara Ave., Suite 200
 8                                                      Las Vegas, NV 89117
                                                        Attorney for Plaintiff, The Bank of New York
 9                                                      Mellon fka The Bank of New York, as Trustee
                                                        for the Certificateholders CWALT Inc.,
10
                                                        Alternative Loan Trust 2006-6CB, Mortgage
11                                                      Pass-Through Certificates, Series 2006-6CB

12
13
                                     CERTIFICATE OF SERVICE
14
             Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the
15
16   29th day of January, 2020, a true and correct copy of this NOTICE OF DISASSOCIATION

17   AND WITHDRAWAL OF COUNSEL was transmitted electronically through the Court’s e-
18   filing electronic system to the attorney(s) associated with this case and/or served by depositing a
19
     true copy of same in the United States Mail, at Las Vegas, Nevada, addressed as follows:
20
             RESNICK & LOUIS, P.C.
21           Email: scavaco@rlattorneys.com
22
23                                         /s/ Faith Harris
                                           An Employee of WRIGHT, FINLAY & ZAK, LLP
24
25
26
27
28




                                                 Page 2 of 2
